John Lawrence Jimenez,
                                                                       M.D., and Brian Phillip Perry,
                                                                                     s



                             Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 23, 2015

                                        No. 04-15-00417-CV

                          Richard Cecil PETERSON and Alma Peterson,
                                           Appellants

                                                  v.

                 John Lawrence JIMENEZ, M.D., and Brian Phillip Perry, M.D.,
                                       Appellees

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-08827
                            Honorable Renee Yanta, Judge Presiding


                                           ORDER
       Appellants’ brief was due September 18, 2015. Neither the brief nor a motion for
extension of time has been filed.

         We order appellants, Richard Cecil Peterson and Alma Peterson, to file, by October 5,
2015, their appellants’ brief and a written response reasonably explaining their failure to timely
file the brief. If appellants fail to file a brief and the written response by the date ordered, we will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 38.8(a).


                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court